X05-1S


COA#      08-13-00133-CR                    OFFENSE:         22.02

          Guillermo Gamez v. The State
STYLE: ofTexas                              COUNTY:          Tarrant

COA DISPOSITION:      AFFIRMED              TRIAL COURT:     371 st District Court


DATE: 1/21/15               Publish: NO     TCCASE#:         1289672D




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Guillermo Gamez v. The State
STYLE:   of Texas                                 CCA#:


        APPELLANT^               Petition         CCA Disposition: jLCjjm / J
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

          K&rvse.                                 JUDGE:

DATE:            'i
           QHlis-poir                             SIGNED:                      PC:

JUDGE:          ^ 3<fa/i*4~-~^                    PUBLISH:                     DNP:




                                                                                MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: